—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered February 3, 1999, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecution’s cross-examination of the defendant did not exceed the scope of the court’s Sandoval ruling (see, People v *693Walker, 119 AD2d 521; see also, People v Sandoval, 34 NY2d 371). Bitter, J. P., Krausman, H. Miller and Smith, JJ., concur.